Citation Nr: 0816006	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-14 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's March 2005 
claim for service connection for paranoid schizophrenia.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The veteran asserted in his substantive appeal of May 2006 
that he had a pre-service psychiatric disability that was 
aggravated during his active service.  He stated that he 
stabbed a fellow platoon mate with a bayonet while in basic 
training at Ft. Campbell, Kentucky in or around May 1966, and 
that he was referred by his company commander to the base 
psychologist as a result of this incident.  The veteran 
asserts that he told the psychologist of his emotional 
problems at that time.  The only independent verification of 
this incident is a June 1971 "Request for Information," 
which references treatment for "nerves" at Ft. Campbell, 
Kentucky, in April 1966.  The veteran's service medical 
records show no mention of any psychological problems.  On 
remand, any contemporaneous unit records or incident reports 
which describe the alleged stabbing should be obtained.  
Also, the veteran's psychological records from his time in 
service should be obtained.

The Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Federal Circuit Court held, in Wagner, supra, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain unit records or incident 
reports which describe the veteran's 
alleged stabbing of a platoon mate during 
basic training at Ft. Campbell, Kentucky 
in or around April or May 1966.  If the 
above-mentioned records are not available, 
that fact should be entered in the claims 
file.

2.  Obtain the veteran's psychological 
records from his time in service.  If the 
above-mentioned records are not available, 
that fact should be entered in the claims 
file.

3.  When the development requested has 
been completed, the RO should readjudicate 
the veteran's claim.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



